Per Curiam.

The defendants’ witnesses testified on the trial that the goods sold in September, were the same goods as those sold in July, while the warranty set up in the defense and counter*744claim was that the goods .were “ good merchantable cloths, fit to be manufactured into cloaks fit for ordinary use and wear.”
The defendants sought to show on the trial what kind of goods certain July goods were, but this evidence was excluded. There was no error in this ruling. To show that the goods delivered in September, were not the same goods as those delivered in July, did not tend to establish the defendants’ defense.
Judgment affirmed, with costs.
Present: Tbuax, P. J., Soott and Dugeo, JJ.
Judgment affirmed, with costs.